Citation Nr: 0111731	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) additional disability 
compensation benefits in the amount of $1,328.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The overpayment of additional disability compensation 
benefits in the amount of $1,328 was not due to the veteran's 
fraud, misrepresentation or bad faith.

2.  The creation of the debt was solely the veteran's fault, 
with no fault on the part of the VA.  

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the veteran 
received benefits for R.C. (his third wife) after he was 
divorced from her, and the veteran would be unjustly enriched 
if the benefits were not recovered, since failure to make 
restitution would result in unfair gain to the veteran as he 
received benefits for R.C. after he was divorced from her and 
was not entitled to receive benefits for J.C. (his fourth 
wife) until he reported that they were married.  

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

5.  There is no financial hardship in this case as the 
veteran's monthly income exceeds monthly debt.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA additional disability compensation benefits 
in the amount of $1,328 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the January 2000 Committee 
decision of the reasons and bases for the denial of his 
claim.  In addition, in May 2000, he was provided a statement 
of the case which also so notified him of this information.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the Committee decision and the 
statement of the case sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran has fully presented his 
contentions and has submitted supporting evidence to include 
financial information.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the record shows that the veteran and L.C. 
married in 1944.  

In a rating decision of June 1947, the veteran was granted 
service connection for pes planus (flat feet), a disability 
which was noted at induction, but considered to have been 
aggravated during service.  He was assigned a 10 percent 
rating.  

In 1949, the veteran and L.C. divorced.  Shortly thereafter 
in that same year, the veteran married E.C. 

In a January 1978 rating decision, the veteran was granted an 
increased rating of 30 percent for his pes planus.  This 
increase rendered the veteran eligible to receive additional 
benefits for his dependents.  It appears that he was awarded 
such additional benefits.  In February 1978, the veteran was 
provided notice of this decision.  He was also provided a VA 
Form 21-6896, which is of record.  Typed on this form was 
notification that the veteran should report to VA the receipt 
of money from any source in a prompt manner.  In addition, he 
was notified to inform VA of school information for his 
children.  However, he was not notified to inform VA of any 
change in status of his dependents or that he was 
specifically receiving additional benefits for his 
dependents.  The following year, the veteran and E.C. 
divorced.  VA requested a copy of the divorce decree, but did 
not notify the veteran that he was otherwise obligated to 
notify VA of changes in his dependency status.  Also, in 
March 1979, the veteran married R.C. and notified VA of his 
marriage.  The record also shows that during this general 
timeframe, the veteran was updating VA with regard to his 
income.  

In a May 1983 letter, VA notified the veteran that VA was 
presently reviewing the record of veterans who receive 
increased VA benefits because their awards included an 
allowance for one or more dependents.  The veteran was 
notified that he was receiving additional benefits for one 
dependent and that he should submit his divorce decree 
terminating his marriage to L.C.  The veteran complied with 
this request.  The Board notes that the veteran was not at 
this time notified that he was responsible to notify VA of 
any changes in his dependency status.  

In a July 1991 letter, the veteran was requested by VA to 
submit the Social Security numbers of his dependents.  In 
response, the veteran indicated that his sole dependent was 
R.C., and he provided her Social Security number.  

In a December 1991 letter, the veteran was notified that the 
compensation that he was receiving for his service-connected 
disability included an additional amount for his spouse 
and/or children.  He was informed that it was his 
responsibility to report to VA any changes in the number of 
his dependents.  He was also told that if the number of his 
dependents changed, his rate of benefits would decrease.  In 
response, the veteran indicated that he was married to R.C., 
and that she was his dependent.  

In January 1999, correspondence was received from the veteran 
in which he stated that was no longer married to R.C., and 
that he was currently married to J.C.  He asked that his 
records be updated.  In an April 1999 letter, the veteran was 
informed that VA proposed to reduce his VA disability 
compensation benefits effective January 1, 1992, the first of 
the month following the last time that R.C. was verified as 
his spouse.  Further information regarding the veteran's 
changes in marital status was requested.  

In June 1999, the veteran was notified that VA had 
retroactively reduced his VA disability compensation benefits 
to remove R.C. as his dependent effective January 1, 1992.  
He was informed that this action resulted in an overpayment 
of VA benefits which he would be notified of separately.  

In October 1999, a VA Form 21-686c was received from the 
veteran which showed that he and R.C. had divorced in March 
1979, and that he and J.C. had married in June 1966.  The 
marriage date of the veteran and J.C. was a misprint and the 
veteran later corrected that error.  They were married in 
June 1996.  

In November 1999, the RO added R.C. back to the veteran's 
award of VA benefits effective January 1992, removed her 
effective February 1, 1996, and added J.C. effective November 
1999.  The veteran was informed that J.C. had been added 
effective November 1, 1999, because this was the first day of 
the month following the October 1999 notification from the 
veteran that he had married J.C.

Thereafter, the veteran indicated that he was not married 
during the period of February 1996 to May 1996, but was 
married prior to February 1996 to R.C., and was married in 
June 1996 to J.C.  The veteran indicated that he informed VA 
of his remarriage just in case he should die so VA would know 
the identity of his current wife.  The veteran indicated that 
without notifying him, his direct deposit VA monies were 
adjusted which caused him financial problems.  He requested a 
waiver indicating that the cause of the debt was VA fault due 
to administrative error.  

Subsequently, a financial status report was received from the 
veteran which indicated that his family's monthly income 
exceeded their monthly expenses by over $400.  The veteran 
listed several creditors to whom he was making monthly 
payments.  He also indicated that he had basically no assets.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In January 2000, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of 
additional VA disability compensation benefits in the amount 
of $1,328 would not be against equity and good conscience.  
The Board notes that the original amount of the overpayment 
was $2,850, but that had been reduced to $1,328 per the 
action taken by the RO in November 1999.  

The Committee explained to the veteran that VA was unaware of 
his changes in marital status until his correspondence was 
received in January 1999.  Because of the veteran's delay in 
reporting his most recent divorce and remarriage, VA removed 
R.C. from his award the first of the month following the 
divorce, but was only able to add J.C. to his award the first 
of the month following notification of his marriage, not 
following the date of his marriage, which would have been the 
case if he had promptly notified VA that he and J.C. had 
married.  The veteran was informed that there was no 
administrative error since the debt was created by his own 
failure to inform VA of his changes in marital status in a 
prompt manner as he had been told to do in the past.  In 
addition, the Committee determined that there was no 
financial hardship as the veteran's monthly income exceeded 
monthly debts and failure to recoup the debt would result in 
unjust enrichment to the veteran.  In addition, it was noted 
that the debt had in fact already been recouped in full.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran contends that 
he was unaware of his responsibility to report changes in his 
marital status and that he had had changes in addresses and 
that may be why he did not receive any notification.  
Furthermore, he contends that he did report those changes in 
January 1999 and that he was only unmarried for a short 
period of time.  The Board notes, however, that the veteran 
was notified in December 1991 that the compensation that he 
was receiving for his service-connected disability included 
an additional amount for his spouse and that it was his 
responsibility to report to VA any changes in the number of 
his dependents.  The veteran responded, at that time to that 
notice, so, clearly he received the notification letter.  
Thereafter, the veteran did not immediately report to VA when 
he divorced R.C. nor did he immediately report to VA when he 
married J.C.  It was the veteran's failure to do so which 
caused the overpayment at issue, as noted by the Committee.  
Since the veteran was informed of his responsibility to 
notify VA of changes in his marital status and since the 
record shows that he received the notification letter 
regarding his responsibility in that regard, the Board finds 
that the veteran was solely at fault in the creation of the 
overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
The Board acknowledges the veteran's assertion that he was 
only unmarried for a short time.  This is true, however, the 
veteran received benefits for R.C. after he was divorced from 
and was not entitled to receive benefits for J.C. until he 
reported that they were married.  The veteran is only 
entitled to additional benefits for a spouse if he reports 
actually have a spouse, which he did not do for J.C. until 
January 1999.  In essence, the veteran received benefits for 
R.C., not J.C., for a period of time after their divorce 
until he notified VA of the divorce.  Likewise, there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  However, his family's monthly income exceeds their 
monthly expenses.  In addition, the debt has been recouped.  
Moreover, the financial status report showed that he was 
making payments to creditors.  The veteran has not supplied 
evidence which would suggest that his indebtedness to the 
Government should not be afforded the same consideration and 
attention he provides to his other obligations, particularly 
the creditors to whom he pays monthly payments.  In light of 
the foregoing, the Board is unable to conclude that there is 
financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

